Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 101
I. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The independent Claim 1 does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “A machine readable storage media” encompasses signals per se. 
The specification discloses that “In some embodiments, computing platform comprises memory, processor, machine-readable storage media (also referred to as tangible machine-readable medium), communication interface (e.g., wireless or wired interface), and network bus coupled together as shown”.[0102]; ” Examples of tangible computer-readable media include but are not limited to recordable and non-recordable type media such as volatile and non-volatile memory devices, read only memory (ROM), random access memory (RAM), flash memory devices, floppy and other removable disks, magnetic storage media, optical storage media (e.g., Compact Disk Read-Only Memory (CD ROMS), Digital Versatile Disks (DVDs), etc.), among others. The software program code/instructions may be temporarily stored in digital tangible communication links while implementing electrical, optical, acoustical or other forms of propagating signals, such as carrier waves, infrared signals, digital signals, etc. through such tangible communication links”  00110-00111].
 A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP 2106.03(II). It is suggested that claim 1 be amended to recite a “non-transitory” computer readable medium to overcome this rejection. 
Accordingly, Claim 1 fails to recite statutory subject matter under 35 U.S.C. 101.

II. Claims 1-3, 10-13, 19, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
a) Claims 1,  11, 19 recites,
“1. A machine-readable storage media having machine readable instructions, that when executed, cause one or more machines to perform a method comprising: estimating power, for a compute element, based on a current power model; reading actual power consumption of the compute element; performing weighted regression based on a difference between the actual power consumption and the estimated power; modifying the current power model based on the weighted regression; and determining a target frequency based on the modified current power model.”
i) The limitations of  estimating power, for a compute element, based on a current power model; reading actual power consumption of the compute element; performing weighted regression based on a difference between the actual power consumption and the estimated power; are performing mathematical calculation based on gathering/ collecting the actual power consumption  data. The limitations of modifying the current power model based on the weighted regression; and determining a target frequency based on the modified current power model”, is a  mathematical relationship to modify  based on the output of the calculation step and determining the target frequency based on the modification is a mathematical calculation.   Hence the limitations falls into the “mathematical concepts”  group of abstract ideas. 
Thus, limitations recites a concept that falls into the “mathematical concept” . Accordingly, the claim recites an abstract idea.
ii)The judicial exception is not integrated into a practical application because 
the compute element, processor, memory , sensors, wireless interface   are generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea.
iii) The claim does not include additional elements that are sufficient amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional components, hardware are generic components in the system/ apparatus.
 The step of determining a target frequency based on the modified current power model is recited at a high-level of generality that amounts to  a mathematical calculation based on gathering / collecting data , performing mathematical calculation, modifying the  current power model based on the calculation step and determining target frequency based on these calculations. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

b) Claim 2, 12, recites “performing the weighted regression comprises applying a linear-least squares regression”  
Claims 2, 12 depends from claims 1, 11, and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because the additional elements of “applying a linear-least squares regression “is more of  a mathematical calculation  to perform the weighted regression and  does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

c) Claims 3, 13 recites “reading power measurement from a power measurement hardware. ”
Claims 3, 13 depends from claims 1, 11, and for the reasons discussed above for claim 1, this limitation recites abstract idea. 
The judicial exception is not integrated into a practical application because the additional elements of reading power measurement from a power measurement hardware. ” is  mere data gathering/ collecting  from a generic component to perform the mathematical step and  does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

d) Claim 10, recites “ The machine-readable storage media of claim 1, wherein the compute element is a first compute element, wherein the machine-readable storage media has machine readable instructions, that when executed, cause the one or more machines to perform a further method comprising: estimating power, for a second compute element, based on a current power model of the second compute element; reading actual power consumption of the second compute element; performing weighted regression based on a difference between the actual power consumption and the estimated power associated with the second compute element; modifying the current power model of the second compute element based on the weighted regression associated with the second compute element and weighted regression associated with the first compute element; and determining a second target frequency, based on the modified current power model, for the second compute element.”
Claim 10 depends from claim 1, and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because 
The second  compute element, is a generic component Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea.
iii) The claim does not include additional elements that are sufficient amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional components, hardware are generic components in the system/ apparatus.
 The step of determining a target frequency based on the modified current power model is recited at a high-level of generality that amounts to  a mathematical calculation based on gathering / collecting data , performing mathematical calculation, modifying the  current power model based on the calculation step and determining target frequency based on these calculations. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

e) Claim 20, recites “the logic is to apply a linear-least squares regression to perform the weighted regression, and wherein logic is to read power measurement from the power measurement hardware to read the actual power consumption of the compute element.”  
Claim 20 depends from claims 19, and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because the additional elements of read power measurement from a power measurement hardware. ” is  mere data gathering/ collecting  from a generic component to perform the mathematical step and  does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


   Claim(s) 1-6, 8, 10-16, 18-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bajic et.al. (U.S Patent Application Publication 2013/0024713; hereinafter “Bajic”].
Regarding Claims 1, 11, 19,  Bajic discloses , a machine-readable storage media having machine readable instructions, that when executed, cause one or more machines to perform a method comprising:
estimating power, for a compute element, based on a current power model [ “each power monitor 17 may be configured to monitor the activity factor or level of each signal that has been programmed into it, and to multiply that activity factor by the weight factor for that signal to generate energy values using, for example, linear combining techniques. Each power monitor 17 may, depending on how it is programmed, sum the resulting energy values for each monitored signal to obtain the total energy value for the processor core 15. In another embodiment, each power monitor 17 may calculate the energy value for only specified portions of the processor core 15. The power monitors 17 may then provide energy value(s) that correspond to the consumed power to the power management unit 21”, 0026;”.. an initial set of weight factor values may be programmed into the power monitors 17 and/ or the power management unit 21 either during manufacturing, or using specialized test modes after manufacture…”, 0028; ”..  The output energy value is multiplied by a squared voltage value to produce a corresponding total estimated power value Y[n].”, 0030; Fig.2; (i.e. estimating the power consumed by each of the processing cores based on their respective initial weight factor corresponds to the current power model)]; 
reading actual power consumption of the compute element [0028; “ the voltage regulator interface receives current and voltage value input from the voltage regulators 30 from FIG. 1. The input is converted to a total measured power value P[n] and provided to subtractor S2, which subtracts power associated with leakage current of the processor cores 15 to produce a total measured dynamic power value D[n].”, 0031] ; 
performing weighted regression based on a difference between the actual power consumption and the estimated power [ “The total estimated power value Y[n] is provided to the subtractor S1 along with the total measured dynamic power value D[n] to produce an error signal E[n], which represents the difference between the measured power and the estimated power values. This error value E[n] is used by the adaptive weight training unit 205 to generate new weight factor values as described further below.”, 0032; ( i.e. estimated power corresponds to the current power model)]; 
modifying the current power model based on the weighted regression[0005; “..This error value E[n] is used by the adaptive weight training unit 205 to generate new weight factor values as described further below.”, 0032; 0033;” as processor core loads change, the background calibration unit 310 may track the variations and dynamically generate corresponding weight factor values that may more accurately model the actual activity of the monitored signals. This may allow the power estimation and management system to more accurate estimate the power consumed by the processor cores 15.”, 0042 ;Fig.2, 3; (i.e the current power model/ estimated power is modified/ calibrated  based on the new weight factor values  generated with respect to the difference between the estimated and dynamic/ actual power consumption values)].
determining a target frequency based on the modified current power model[ “The power management unit 21 may be configured to control the operating frequency for each core and/or the power supply voltages for the node using the voltage identifier (VID) signals provided to the voltage regulator(s) 30.. Furthermore, the power management unit 21 may be configured to dynamically calculate new weights to be used to estimate power consumed by each of the processor cores 15 during operation, ..0021; “ The power management unit 21 may increase or decrease the frequency of one or more cores, increase or decrease the operating voltages of the cores, or otherwise control the operational state of the cores in an effort to optimize performance while staying within the thermal budget of the processing node 12 based upon the power being consumed by the processor cores 15. Thus, the combination of the power monitors 17 and the power management unit 21 may be referred to as a power estimation and management system or subsystem.”, 0027;claim 2 ( i.e controlling the operating frequency of each core based on the modified/ calibrated estimated power calculated with respect to the new weight factors generated )].

Further Bajic discloses 
a power measurement hardware comprising one or more sensors to measure power of a compute element[ “..the power monitors 17 ..”, 0024]; and logic coupled to the power management hardware[0026; Fig.1]  (as recited in claims 11, 19)
A system comprising: a memory; a processor system coupled to the memory[0019-0020];  a wireless interface to allow the processor system to communicate with another device[0043], ( as recited in claim 19)

Regarding claims 2, 12, Bajic discloses,  wherein performing the weighted regression comprises applying a linear-least squares regression[ 0032;“.. the adaptive weight training unit 205 may calculate the weight factor values by employing an adaptive filter-like model which finds filter coefficients. More particularly, in various embodiments, any of a variety of adaptive filter coefficient algorithms may be used. For example, a least mean square (LMS) algorithm, a normalized least mean square (NLMS) algorithm, a recursive least squares (RLS), among others may be used…”, 0033].  
Regarding claims 3, 13,Bajic discloses , wherein reading the actual power consumption of the compute element comprises reading power measurement from a power measurement hardware[ 0028; “the voltage regulator interface receives current and voltage value input from the voltage regulators 30 from FIG. 1. ..”, 0031].  
Regarding claims 4, 14, Bajic discloses , wherein the target frequency is a maximum frequency that the compute element can operate at while being within a power limit[ 0004;0021; 0027] .  
Regarding claims 5, 15, Bajic discloses , transmitting the target frequency to a power management system or another device[0021;0027].  
Regarding claims 6, 16, Bajic discloses , wherein compute element is a heterogeneous compute element[“..In addition, processor cores 15A-15D may be any type of processing element and may not be identical nor even similar to each other…”, 0022].  
Regarding claims 8, 18,  Bajic discloses re-learning coefficients of the current power model, as workload characteristics for the compute element shift[0030-0031;0033], to ensure that the compute element operates at the target frequency[ 0004; 0021;0027]; .  
Regarding claim 10, Bajic discloses ,  wherein the compute element is a first compute element[0024-0025], wherein the machine-readable storage media has machine readable instructions, that when executed, cause the one or more machines to perform a further method comprising: 
estimating power, for a second compute element, based on a current power model of the second compute element[0022; 0026; 0028; 0030 ; ( i.e estimating the power for each processor core )]
reading actual power consumption of the second compute element[0028;0031] ; 
performing weighted regression based on a difference between the actual power consumption and the estimated power associated with the second compute element[0028; 0032] ; 
modifying the current power model of the second compute element based on the weighted regression associated with the second compute element and weighted regression associated with the first compute element[ 0032-0033; 0042; Fig.2 , 3]; and 
determining a second target frequency, based on the modified current power model, for the second compute element[ 0004; 0021; 0027; claim 2].  
Regarding claim 20, Bajic discloses wherein the logic is to apply a linear-least squares regression to perform the weighted regression[0032-0033] , and wherein logic is to read power measurement from the power measurement hardware to read the actual power consumption of the compute element[ 0028;0031].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bajic  in view of Carlson et.al. (U.S Patent Application Publication 2011/0185203; hereinafter “Carlson”)
Regarding claims 7, 17, Bajic discloses the limitations outlined in claims 1, 11

However Bajic does not expressly disclose determining switching capacitance characteristics of the compute element.

In the same field of endeavor(e.g. limiting the maximum power dissipation in a processor based on aggregating  estimated power values consumed or dissipated in a system), Carlson teaches ,


determining switching capacitance characteristics of the compute element.[ “The system may estimate power consumed by the processor as a function of a current flowing into the processor and/or a switched capacitance created at the processor by each of the one or more events.”, 0008;    0026; “..an estimate of dissipated/consumed power may be obtained by measuring an amount of switched capacitance that each event creates. These measurements may be obtained using a switch level transistor level simulator. Since the capacitance of each wire in the processor and the information regarding when and how often a wire is switched is known by the power throttling logic 110, the overall switched capacitance (and the resulting consumed power) by can be efficiently estimated monitoring reasonably small number of events.”, 0027; “. The power estimation module 242 may obtain the power estimate 450 based on measurements of a switched capacitance 420 created at the processor by each of the one or more events..”, 0072].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bajic  with Carlson . Carson’s teaching of estimating the power based on  switched capacitance will substantially improve Bajic’s system to manage the power within the thermal limit by increasing the accuracy in calculating the  estimated power based on the dynamic power.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Bajic

Harney in view of Miller et.al. (U.S Patent Application Publication 2009/0109230; hereinafter “Miller”; Reference cited as prior art in previous office action)

Regarding claim 9, Bajic discloses the limitations outlined in claims 1, 11, 19.

Further Bajic discloses detect phase changes in the workload.[ 0005; “..The algorithm may be selected based on speed of convergence, mathematical complexity and/or computational load that running the algorithm places on the system”, 0033; 0038 ;”  as processor core loads change, the background calibration unit 310 may track the variations and dynamically generate corresponding weight factor values that may more accurately model the actual activity of the monitored signal..”, 0042].
However Bajic does not expressly disclose applying a generalized Kalman filter to detect phase changes in the workload.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bajic to apply a generalized Kalman filter to detect phase changes in the workload.  , since it has been held to be within the general skill of a worker in the art to apply a Kalman filter/ an algorithm on the basis of its  suitability for the intended use as a matter of design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Chaouat et al., U.S Patent 10,948,957, teaches dynamically adjusting weights so as to more accurately estimate the power consumed by a processing unit.
Bose et al., U.S Patent Application Publication 2010/0268930, teaches estimating power consumption for a microprocessor based on at least one of a frequency of occurrence of each activity and power consumption for each activity, sums the stored values corresponding to each activity in each subset to reach a total value for each subset, multiplies the total value of each subset by factor corresponding to the subset to form a scaled value for each subset, and sums the scaled value of each subset to form a power usage value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187